

Exhibit 10.3




EXECUTIVE LOCK-UP AGREEMENT




 _____________ ___, 2006


Israel Technology Acquisition Corp.
7 Gush Etzion, 3rd Floor
Givaat Shmuel
Israel 54030
Attention: Israel Frieder, Chief Executive Officer


Re: Lock-Up Agreement




Ladies and Gentlemen:


In connection with the Agreement and Plan of Merger (the “Merger Agreement”),
dated February 28, 2006 by and among Israel Technology Acquisition Corp., a
Delaware corporation (“Parent”), ITAC Acquisition Subsidiary Corp., a Delaware
corporation and a wholly owned subsidiary of Parent and IXI Mobile, Inc., a
Delaware corporation (“Company”), and to induce Parent to enter into the Merger
Agreement and consummate the Merger (as defined in the Merger Agreement; terms
used but not defined in this Lock-Up Agreement shall have the meanings ascribed
to them in the Merger Agreement), the undersigned, agrees to neither directly
nor indirectly:


(1) sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any Closing Shares or Additional Shares receivable in accordance
with the terms of the Merger Agreement or any shares of Parent Common Stock
receivable in accordance with the terms of the applicable Employment Agreement
(the “Restricted Securities”), or


(2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise,


during the “Restricted Period” (as hereinafter defined). As used herein and
subject to the provisions set out below in this paragraph, “Restricted Period”
means the period commencing on the Closing Date and ending four hundred and
fifty (450) days after the Closing Date. Notwithstanding the above, commencing
three hundred and sixty (360) days from the Closing Date (the “Partial Release
Date”) the Restricted Period shall terminate with respect to 75% of the
Restricted Securities and at the end of the following ninety (90) day period
with respect to the remaining 25% of the Restricted Securities (for the
avoidance of doubt, 75% of the Restricted Securities shall be released on the
361st day following the Closing Date and the remaining 25% of the Restricted
Securities shall be released on the 451st day following the Closing Date)
provided however, following the Partial Release Date the Restricted Period shall
terminate immediately with respect to all of the Restricted Securities in the
event that the Last Reported Sales Price of Parent Common Stock is equal to or
exceeds the First Share Price Trigger for the First Share Price Measurement
Period. This Lock-Up Agreement shall be terminated and be of no further force or
effect in the event of a Change of Control.


--------------------------------------------------------------------------------




For the avoidance of doubt, it is understood that all Closing Shares owned by
the undersigned and held by the Escrow Agent as Holdback Escrowed Shares shall
be considered part of the Closing Shares.


Notwithstanding the foregoing limitations this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned's lifetime or on the undersigned's death, by gift, will or
intestate succession, to the undersigned's family members or to trusts, family
limited partnerships and similar entities primarily for the benefit of
the undersigned or the undersigned's family members; provided, however, that in
each and any such event it shall be a condition to the Transfer that the
transferee execute an agreement stating that the transferee is receiving and
holding the Restricted Securities subject to the provisions of this Lock-Up
Agreement and there shall be no further Transfer of the Restricted Securities
except in accordance with this Lock-Up Agreement. For purposes of this
sub-paragraph, the term family member shall mean spouse, lineal descendants,
stepchildren, father, mother, brother or sister of the transferor or of the
transferor's spouse. Also notwithstanding the foregoing limitations, in the
event the undersigned is an entity rather than an individual, this Lock-Up
Agreement will not prevent any Transfer of any or all of the Restricted
Securities to the shareholders of such entity, if it is a corporation, to the
members of such entity, if it is a limited liability company, or to the partners
in such entity, if it is a partnership; provided, however, that in each and any
such event it shall be a condition to the Transfer that the transferee execute
an agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement.


Any of the Restricted Securities subject to this Lock-Up Agreement may be
released in whole or part from the terms hereof upon the approval of the board
of directors of Parent and the Committee referred to in the Merger Agreement.


The undersigned hereby authorizes Parent's transfer agent to apply the
appropriate legend to any certificates representing the Restricted Securities
issued to the undersigned to reflect the existence and general terms of this
Lock-up Agreement.


The undersigned understands that Parent is relying upon this Lock-Up Agreement
in proceeding toward consummation of the Merger. The undersigned represents and
warrants that the undersigned has full power and authority to enter into this
Lock-Up Agreement.
 

--------------------------------------------------------------------------------


 
This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned's heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the law of the
State of Delaware.
 
 
[Signature page follows]
 
 

 
Very truly yours,
         
By: ____________________________

 

--------------------------------------------------------------------------------


 





